DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-9 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim 10 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “image sensor”, “storage device” and “processor” provide sufficient structure to perform all claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (referred as Chen hereinafter) (“Automatic White Balance Based on Estimation of Light .
Regarding claim 1 as a representative claim. Chen teaches a method for establishing a light source information prediction model, comprising:
capturing a plurality of training images for a target object, wherein a white object is attached on the target object (see page 1907, left column, section III (Experiment Results), figures 1-5: camera (lines 1-3 and figure 4) for capturing training images); color checker includes various color patches (lines 1-3) which comprise white color patch (lower left corner of the color checker shown in figure 1-5) and such white color patch refers to the so-called “white object”; back wall of the light booth (line 5 and figure 4) refers to the so-called “target object”; the checker is in front of the back wall as shown in figure 4 so it meets the so-called “attached”);
obtaining true light source information of the training images according to a color of the white object in each of the training images (see page 1907, left column, section III (Experiment Results), figures 1-5: reference image with desired white balance is the image captured under D65 illumination which is a daylight source (lines 7-9); and 
training a neural network model according to the training images and the true light source information (see page 1906, section A (Configuration of the Fuzzy Neural Network) and section B (Color Temperature Prediction Using the Fuzzy Neural Network): training samples and light sources are used to train the Neural Network), and
generating a plurality of pieces of predicted light source information according to the neural network model during the training (see page 1906, section B (Color Temperature Prediction Using the Fuzzy Neural Network), right column: estimated color temperature), wherein a learning rate for training the neural network model is adaptively adjusted based on the 
Regarding claim 2, Chen further teaches wherein training the neural network model according to the training images and the true light source information and generating the pieces of predicted light source information according to the neural network model during the training further comprises:
performing white balance processing on the training images according to the predicted light source information to obtain a plurality of adjustment images (see page 1906 section C (White Balance Adjustment): equations 1-2); and
determining the learning rate for training the neural network model according to the adjustment images (see page 1907, left column, section III (Experiment Results): learning rate is reduced from .005 to .005041; also see page 1906, section B (Color Temperature Prediction Using the Fuzzy Neural Network), right column: a back propagation algorithm is used to adjust or update parameters).
Regarding claim 9, Chen further teaches wherein the neural network model is a recurrent neural network (RNN) (see page 1906, section B (Color Temperature Prediction Using the Fuzzy Neural Network), right column: a back propagation algorithm which refers to recurrent so Chen’s neural network with back-propagation algorithm refers to the so-called recurrent neural network).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 10, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1,  Therefore, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Chen further teaches an image sensor (see camera in figure 4) but does not teach a storage device and a processor.
However, such a storage device and a processor are well known and widely used in the art (Official Notice).
The motivation for doing so is to speed up the calculation and improve the accuracy.
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such storage device and processor in combination with Chen for the reasons.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Each of claims 4-8 depends on claim 3.  Therefore these claims are also allowable for the same reasons as above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Funt et al. (USPN 5,907,629) teaches estimating illumination of colored image using neural network (see abstract and figure 1).
Nishio et al. (USPN 7,180,629 Bl) teaches estimating illumination of colored image using neural network (see abstract and figures 4A-4B and 5).
Wetzstein et al. (USPN 10,951,875 B2) teaches neural network (figure 5A-5C) for processing light, intensity, color and white balance (col. 20 lines 1-6), wherein neural network is a RNN (col. 22 lines 12-18).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DMD
12/2021